           Case 1:20-cv-10617-WGY Document 226 Filed 06/22/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT FOR THE
                                  DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
et al.,

                       Petitioners-Plaintiffs,                Case No. 1:20-cv-10617-WGY

                  v.

STEVEN SOUZA,

                       Respondent-Defendant.


           PLAINTIFFS’ ASSENTED-TO MOTION TO MODIFY PROTECTIVE ORDER

          Plaintiffs request that the Court modify its Stipulated Protective Order Regarding Confidential

Information, ECF 39-1, 45. Plaintiffs conferred with opposing counsel by email on June 12, 2020, regarding

Plaintiffs’ proposed modification, see Local Rule 7.1, and Thomas Kanwit, attorney for Respondent,

assented to Plaintiffs’ proposed modification on June 12 by email.

          The Stipulated Protective Order currently provides that Plaintiffs may not disseminate private

medical information produced by Defendants “beyond the Counsel (including outside counsel) for the

Parties, as defined to include associated personnel necessary to assist counsel in this Action…[and] to

experts or consultants for the Parties.” ECF 39-1. As currently worded, the Stipulated Protective Order

prevents Plaintiffs’ counsel from disclosing private medical records to the individual class members who

are the subjects of those records. Accordingly, Plaintiffs, with Respondent’s consent, seek to modify the

Stipulated Protective Order to permit Plaintiffs’ counsel to share medical records with the patient/class

member who is the subject of those particular records.

          All parties to this action hereby stipulate that they have agreed to the terms of the Modified

Protective Order attached hereto, and they hereby submit said Protective Order to the Court for

endorsement and docketing.



                                                       1
         Case 1:20-cv-10617-WGY Document 226 Filed 06/22/20 Page 2 of 3



Dated: June 22, 2020

Respectfully Submitted,

/s/ Oren Sellstrom
Oren Nimni (BBO #691821)                   Lisa Pirozzolo
Oren Sellstrom (BBO #569045)               John Butts
Lauren Sampson (BBO #704319)               Vinita Ferrera
Ivan Espinoza-Madrigal†                    Felicia Ellsworth
Lawyers for Civil Rights                   Nicole M.F. Dooley
61 Batterymarch Street, 5th Floor          Annaleigh Curtis
Boston, MA 02110                           Michael Brown
(617) 988-0606                             Rama Attreya
onimni@lawyersforcivilrights.org           Gary Howell-Walton
                                           Mikalya Foster
Grace Choi, Law Student Intern*            Elizabeth Driscoll
Kayla Crowell, Law Student Intern*         Wilmer Cutler Pickering Hale and Dorr LLP
Aseem Mehta, Law Graduate*                 60 State Street
Alden Pinkham, Law Graduate*               Boston, MA 021009
Daniel Phillips, Law Graduate*             Lisa.Pirozzolo@wilmerhale.com
Fernando Quiroz, Law Student Intern*
Bianca Rey, Law Student Intern*            † Admitted pro hac vice.
Megan Yan, Law Graduate*                   * Motion for law student appearances pending.
Reena Parikh†
Muneer Ahmad†
Michael Wishnie (BBO# 568654)
Jerome N. Frank Legal Svcs. Org.
P.O. Box 209090
New Haven, CT 06520
Phone: (203) 432-4800
michael.wishnie@ylsclinics.org




                                       2
         Case 1:20-cv-10617-WGY Document 226 Filed 06/22/20 Page 3 of 3



                                   CERTIFICATE OF SERVICE



        I hereby certify that on June 22, 2020, the above-captioned document was filed through the

ECF system and will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF), and paper copies will be sent to those indicated as non-registered

participants.

/s/ Oren Sellstrom




                                                   3
